Citation Nr: 1513519	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher ratings for bilateral hearing loss, currently assigned a 10-percent rating prior to December 2, 2014, and a 20-percent rating as of that date.  


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel











INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contacted VA by telephone and requested that a hearing before the Board scheduled to be held in March 2015 be postponed so that he could gather more medical evidence and because he wishes to testify in person rather than by videoconference (the scheduled hearing was to be conducted by videoconference).  See March 2015 Report of General Information Form.  He also wishes to obtain representation prior to the hearing.  The Board finds that the Veteran has presented good cause for rescheduling the hearing.  See 38 C.F.R. § 20.704(c) (2014). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an in-person hearing before the Board at the RO.  He indicated in a March 2015 statement that he anticipated it would take longer than 60 days to collect more medical evidence.  The scheduling of the hearing should be coordinated with this time frame.   Also, provide the Veteran with an opportunity to appoint a representative prior to the scheduled hearing.

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


